

115 HR 3993 IH: American Samoa Investment Act of 2017
U.S. House of Representatives
2017-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3993IN THE HOUSE OF REPRESENTATIVESOctober 6, 2017Mrs. Radewagen (for herself, Miss González-Colón of Puerto Rico, and Mr. Sablan) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to include United States nationals among the eligible
			 employees of an EB–5 commercial enterprise, and for other purposes.
	
 1.Short titleThis Act may be cited as the American Samoa Investment Act of 2017. 2.Inclusion of United States nationals as eligible employeesSection 203(b)(5)(A)(ii) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)(A)(ii)) is amended by inserting after not fewer than 10 United States citizens the following: , United States nationals,.
		